Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered November 12, 1999, convicting defendant upon his plea of guilty of the crime of attempted robbery in the first degree.
Defendant pleaded guilty to the reduced charge of attempted robbery in the first degree and was sentenced in accordance with the negotiated plea agreement to a determinate prison term of years. County Court also imposed a three-year period of postrelease supervision (see, Penal Law § 70.45). Defense counsel now seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent plea and was sentenced in accordance with the plea agreement and relevant statutory requirements. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Crew III, Carpinello, Mugglin and Lahtinen, *891JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.